Case: 12-11667      Date Filed: 05/28/2013      Page: 1 of 4


                                                                    [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 12-11667
                              ________________________

                        D.C. Docket No. 9:11-cr-80018-KAM-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff - Appellee,

                                           versus

THOMAS C. CORREA,
a.k.a. Thomas Carl Correa,

                                                                 Defendant - Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                      (May 28, 2013)

Before BARKETT and MARCUS, Circuit Judges, and CONWAY, * District Judge.

PER CURIAM:

       *
         Honorable Anne C. Conway, Chief Judge, United States District Court for the Middle
District of Florida, sitting by designation.
              Case: 12-11667      Date Filed: 05/28/2013   Page: 2 of 4


      Thomas Correa appeals his conviction following a jury trial of one count of

conspiracy to commit bank fraud, in violation of 18 U.S.C. § 1349, and one count

of making a false statement on a loan application, in violation of 18 U.S.C. § 1014.

Correa raises three issues on appeal. He argues that: (1) the district court erred in

denying his motion for a judgment of acquittal because there was insufficient

evidence to support his conspiracy conviction; (2) the district court abused its

discretion in admitting a videotape recording of an undercover meeting because the

government failed to lay the proper foundation; and (3) the district court erred in

denying his motion for a new trial based on jury misconduct. We find no

reversible error on the record.

      Although the majority of Correa’s dealings in the bank fraud scheme were

with a government informant and a FBI agent, the evidence was sufficient for a

reasonable jury to find that Correa knew the informant would enlist the help of

bank loan officers, such as William Hebert, to acquire the fraudulent loan. The

informant repeatedly assured Correa that he had connections at the bank and

explicitly told Correa that he had bribed Hebert to process the fraudulent loan

application. Accordingly, there was sufficient evidence to support a conviction for

conspiracy and we affirm the district court’s denial of Correa’s motion for a

judgment of acquittal.




                                           2
               Case: 12-11667     Date Filed: 05/28/2013    Page: 3 of 4


      We also reject Correa’s argument that the district court abused its discretion

when it admitted into evidence a videotape recording of an undercover meeting

because the government failed to properly authenticate the tape. It was not an

abuse of discretion to conclude that the FBI agent’s testimony regarding the

informant’s competency to operate the equipment, the identification of the

individuals shown on the tape, the informant’s inability to tamper with the

recording, and that the recording appeared to be continuous was sufficient to

establish the accuracy of the recording.

      Finally, Correa argues that the district court erred when it denied his motion

for a new trial. Correa first argues that he is entitled to a new trial because the jury

was given an un-redacted version of videotape during deliberations that the court

had redacted during trial because it included inadmissible hearsay. Correa was

aware during trial that the district court ruled a portion of a videotape to be

inadmissible and had an opportunity to examine the tape before it was sent to the

jury. Thus, he cannot show that his failure to discover the un-redacted videotape

before the jury returned its verdict was not due to a lack of due diligence and we

affirm the district court’s denial of his motion on this ground.

      Correa also argues that he is entitled to a new trial because of newly-

discovered evidence that the jury engaged in premature deliberations. The alleged

newly discovered evidence consisted of an affidavit from a friend of Correa,

                                           3
               Case: 12-11667     Date Filed: 05/28/2013    Page: 4 of 4


stating that she had been approached by an alternate juror several weeks after the

trial who claimed that many of the jurors discussed the case before the start of

deliberations and that one of the jurors attempted to convince the others of

Correa’s guilt during trial. No affidavit was submitted from the alternate juror. In

light of the district court’s broad discretion to determine whether evidence of jury

misconduct warrants an evidentiary hearing and the stringent limitations imposed

on a court’s ability to question jurors about their deliberations post-verdict, see,

e.g., United States v. Siegelman, 640 F.3d 1159, 1186-87 (11th Cir. 2011); United

States v. Cuthel, 903 F.2d 1381, 1383 (11th Cir. 1990), under the circumstances

here, we find no abuse of discretion.

      AFFIRMED.




                                           4